37 F.3d 1510NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
XETA CORPORATION, an Oklahoma Corporation, Plaintiff-Appellee,v.AMERICAN TELECOMMUNICATIONS CORP., a Delaware corporation,also known as ATC, INC., a Delaware corporation, and itssubsidiary American Telecommunications Corp., a Texascorporation, Defendant-Appellant.
No. 93-5260.
United States Court of Appeals, Tenth Circuit.
Oct. 20, 1994
ORDER AND JUDGMENT1

1
Before SEYMOUR, Chief Judge, McKAY, Circuit Judge, and BELOT,2 District Judge.Oct. 20, 1994.


2
American Telecommunications Corp., Inc.  (ATC), appellant, appeals the granting of summary judgment against it in the amount of $149,859.14, and the setting of a supersedeas bond in the amount of $175,139.48.  ATC has failed to demonstrate that there is a genuine issue of material fact with regard to its liability.  ATC has also failed to demonstrate that the district court abused its discretion in setting the amount of the bond.  We also find that jurisdiction and venue were proper in the Northern District of Oklahoma.


3
Accordingly, the judgment of the district court is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 Honorable Monti L. Belot, United States District Judge for the District of Kansas, sitting by designation